Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
(i) There are two instances of “an immediate ACK”: (a) “wherein the response message includes an immediate ACK message” and (b) “the first remote access unit transmits an immediate ACK message to a first client based on the immediate ACK message”. This calls into question whether these two instances of “an immediate ACK” are the same or different entities.
(ii) in limitation (b), it is unclear whether “the immediate ACK message” is referring to the “an immediate ACK” in (a) or (b).
(iii) it is unclear whether “at least one RAU” in “at least one RAU transmits …”, is one of the “one or more RAUs to transmit data …”.
Clarification is required.
All dependent claims are rejected as indefinite for depending from an indefinite parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0135184 A1 to Zavadsky et al., in view of U.S. Patent Publication No. 2013/0176864 A1 to Quan et al.
As to claim 1, Zavadsky discloses A cloud-based Wi-Fi network system comprising: 
at least one remote access unit configured to receive a signal from at least one client and transmit a report message to a central unit (Figs. 1-2, paragraphs 32-50, disclosing the wireless device 103 [“at least one client”] sending “upstream signals” to “digital remote antenna unit(s) 106-x” [at least one RAU] and “digital remote host unit 104” [central unit]; further note paragraph 50: “the upstream signal reports that the downstream signal is weak and the attribute analyzer [in “digital remote host unit 104”/central unit] can use that information to reallocate subscribers [i.e., 103/clients]to different remote antennae units”, teaching that the upstream signal can be sent from 103 to 106x to 104 and may include a report on the downstream signal strength); and 
the central unit configured to determine one or more remote access units to transmit data from the client to the central unit based on the report message obtained from the remote access unit (Figs. 1-2, paragraphs 32-50, disclosing the wireless device 103 [“at least one client”] sending “upstream signals” to “digital remote antenna unit(s) 106-x” [at least one RAU] and “digital remote host unit 104” [central unit]; further note paragraph 50: “the upstream signal reports that the downstream signal is weak and the attribute analyzer [in “digital remote host unit 104”/central unit] can use that information to reallocate subscribers [i.e., 103/clients]to different remote antennae units [i.e., “remote access units”]”, teaching that the upstream signal can be sent from 103 to 106x to 104 and is used by 104/central-unit to assign/reassign a 103/client to one or more 106x/digital-RAU; also see paragraphs 47-50 and Fig. 18, using SNR to reallocate RAU and their capacities) and 
transmit a message to a first remote access unit based on the determination, and the first remote access unit transmits another message to a first client based on the message, and at least one remote access unit transmits data received from the first client to the central unit (see citations and discussion above, where, after the 104/host has re-assigned/assigned 103 to 106-x, upstream and downstream communications will take place among 103, the assigned/reassigned 106-x and 104, teaching this limitation).
Zavadsky does not appear to explicitly disclose a report message based on a data signal header; a response message that includes an immediate ACK message 

Quan discloses a report message based on a data signal header (Figs. 2, 3, 316, paragraphs 39-40, disclosing an ACK message generated based on and including a header including a MCS change indicator bit(s)); a response message that includes an immediate ACK message (Figs. 2, 3, 316, paragraphs 39-40, disclosing an ACK message generated based on and including a header including a MCS change indicator bit(s), such ACK teaching “response message”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Quan’s teachings above, in conjunction with and to modify Zavadsky’s teachings above to reject the limitations of this claim. This is at least because it would have been obvious to a PHOSITA to modify the report message in Zavadsky’s teaching of “at least one remote access unit configured to receive a signal from at least one client and transmit a report message to a central unit” so that it has the feature of being “based on a data signal header” as disclosed in Quan, to reject “at least one remote access unit configured to receive a signal from at least one client and transmit a report message based on a data signal header to a central unit”. Also, it would have been obvious to modify Zavadsky’s teaching of “transmit a message to a first remote access unit based on the determination, and the first remote access unit transmits another message to a first client based on the message, and at least one remote access unit transmits data received from the first client to the central unit” so that the message transmitted to the first remote access unit based on the determination is a response message that includes an immediate ACK message, as disclosed and taught in Zavadsky, to reject “transmit a response message to a first remote access unit based on the determination, wherein the response message includes an immediate ACK message, and the first remote access unit transmits an immediate ACK message to a first client based on the immediate ACK message, and at least one remote access unit transmits data received from the first client to the central unit”. The cited references are in the same field of endeavor with regard to wireless, digital data and their associated infrastructures and communication techniques.  The suggestion or motivation would have been to improve the management and efficient implementation of the allocation of wireless resources for digital data communications. (Zavadsky, paragraphs 1-4; Quan, paragraphs 1-20).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 2, Zavadsky and Quan teach the system as in the parent claim 1. 
Zavadsky further discloses wherein the central unit gathers report messages from one or more remote access units during a waiting period and selects a remote access unit to transmit data to the central unit (Figs. 1-2, paragraphs 32-50, disclosing the wireless device 103 [“at least one client”] sending “upstream signals” to “digital remote antenna unit(s) 106-x” [at least one RAU] and “digital remote host unit 104” [central unit]; further note paragraph 50: “the upstream signal reports that the downstream signal is weak and the attribute analyzer [in “digital remote host unit 104”/central unit] can use that information to reallocate subscribers [i.e., 103/clients]to different remote antennae units”) in order for diversity combining based on a report message during a selection period (paragraph 2, disclosing the host unit 104 reconstructing from the various signals from the RAUs one signal to send to the base station).
As to claim 3, Zavadsky and Quan teach the system as in the parent claim 1. 
Quan further discloses wherein the header of the signal includes at least one of a modulation and coding scheme or data length information. (Figs. 2, 3, 316, paragraphs 39-40, disclosing an ACK message generated based on and including a header including a MCS change indicator bit(s))
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Quan’s teachings above, in conjunction with and to modify Zavadsky’s teachings above to reject the limitations of this claim. This is at least because it would have been obvious to a PHOSITA to modify the report message in Zavadsky’s teaching of “at least one remote access unit configured to receive a signal from at least one client and transmit a report message to a central unit” so that it has the feature of being “based on a data signal header” as disclosed in Quan, and thus it would have been obvious to incorporate Quan’s teaching above into/with Zavadsky’s teachings to reject this claim. The cited references are in the same field of endeavor with regard to wireless, digital data and their associated infrastructures and communication techniques.  The suggestion or motivation would have been to improve the management and efficient implementation of the allocation of wireless resources for digital data communications. (Zavadsky, paragraphs 1-4; Quan, paragraphs 1-20).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 4, Zavadsky and Quan teach the system as in the parent claim 3. 
Zavadsky discloses wherein the central unit selects one or more remote access units based on a signal-to-noise ratio (SNR) level (paragraph 49)
Quan further discloses information included in the header of the signal (Figs. 2, 3, 316, paragraphs 39-40, disclosing an ACK message generated based on and including a header including a MCS change indicator bit(s))
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Quan’s teachings above, in conjunction with and to modify Zavadsky’s teachings above to reject the limitations of this claim. This is at least because it would have been obvious to a PHOSITA to modify the report message in Zavadsky’s teaching of “at least one remote access unit configured to receive a signal from at least one client and transmit a report message to a central unit” so that it has the feature of being “based on a data signal header” as disclosed in Quan, and thus it would have been obvious to incorporate Quan’s teaching above into/with Zavadsky’s teachings to reject this claim. The cited references are in the same field of endeavor with regard to wireless, digital data and their associated infrastructures and communication techniques.  The suggestion or motivation would have been to improve the management and efficient implementation of the allocation of wireless resources for digital data communications. (Zavadsky, paragraphs 1-4; Quan, paragraphs 1-20).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 9, Zavadsky and Quan teach the system as in the parent claim 1. 
Zavadsky further discloses wherein the central unit performs diversity combining so that data received from multiple RAUs near the client are combined into a single improved signal when the multiple remote access units transmit data received from the client. (Figs. 1-2, paragraphs 32-50, disclosing the wireless device 103 [“at least one client”] sending “upstream signals” to “digital remote antenna unit(s) 106-x” [at least one RAU] and “digital remote host unit 104” [central unit]; paragraph 2, disclosing the host unit 104 reconstructing from the various signals from the RAUs one signal to send to the base station).
As to claim 10, Zavadsky and Quan teach the system as in the parent claim 1. 
Zavadsky further discloses wherein the central unit determines a set of remote access units capable of transmitting and receiving the report message and the response message before data transmission is completed in the first client. (Figs. 1-2, paragraphs 32-50, disclosing the wireless device 103 [“at least one client”] sending “upstream signals” to “digital remote antenna unit(s) 106-x” [at least one RAU] and “digital remote host unit 104” [central unit], and similarly with “downstream signals”; paragraph 50: “the upstream signal reports that the downstream signal is weak and the attribute analyzer [in “digital remote host unit 104”/central unit] can use that information to reallocate subscribers [i.e., 103/clients]to different remote antennae units”).
As to claim 11, Zavadsky and Quan teach the system as in the parent claim 10. 
Zavadsky further discloses wherein the central unit transmits the response message to the one or more remote access units before the data transmission is completed in the first client (Figs. 1-2, paragraphs 32-50, disclosing the wireless device 103 [“at least one client”] sending “upstream signals” to “digital remote antenna unit(s) 106-x” [at least one RAU] and “digital remote host unit 104” [central unit], and similarly with “downstream signals”; paragraph 50: “the upstream signal reports that the downstream signal is weak and the attribute analyzer [in “digital remote host unit 104”/central unit] can use that information to reallocate subscribers [i.e., 103/clients]to different remote antennae units”, teaching the host unit 104 at least notifying the RAUs of the reallocation, teaching response message).
As to claim 12, Zavadsky and Quan teach the system as in the parent claim 1. 
Zavadsky further discloses wherein the central unit performs signal processing including decoding of data received from the remote access unit and transmits a notification response to the first remote access unit before the data decoding is completed. (Figs. 1-2, paragraphs 32-50, disclosing the wireless device 103 [“at least one client”] sending “upstream signals” to “digital remote antenna unit(s) 106-x” [at least one RAU] and “digital remote host unit 104” [central unit], and similarly with “downstream signals”; paragraph 50: “the upstream signal reports that the downstream signal is weak and the attribute analyzer [in “digital remote host unit 104”/central unit] can use that information to reallocate subscribers [i.e., 103/clients]to different remote antennae units”, teaching the host unit 104 at least notifying the RAUs of the reallocation, teaching response message).

Quan discloses transmits the immediate ACK message (Figs. 2, 3, 316, paragraphs 39-40, disclosing an ACK message generated based on and including a header including a MCS change indicator bit(s)).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Quan’s teachings above, in conjunction with and to modify Zavadsky’s teachings above to reject the limitations of this claim. This is at least because it would have been obvious to a PHOSITA to modify the report message in Zavadsky’s teaching of “wherein the central unit performs signal processing including decoding of data received from the remote access unit and transmits a notification response to the first remote access unit before the data decoding is completed” so that the notification is characterized by the feature of an ACK, as disclosed in Quan, to reject “wherein the central unit performs signal processing including decoding of data received from the remote access unit and transmits the immediate ACK message to the first remote access unit before the data decoding is completed”. The cited references are in the same field of endeavor with regard to wireless, digital data and their associated infrastructures and communication techniques.  The suggestion or motivation would have been to improve the management and efficient implementation of the allocation of wireless resources for digital data communications. (Zavadsky, paragraphs 1-4; Quan, paragraphs 1-20).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 13, Zavadsky and Quan teach the system as in the parent claim 1. 
Zavadsky further discloses wherein the central unit transmits the response message to the determined one or more remote access units. (Figs. 1-2, paragraphs 32-50, disclosing the wireless device 103 [“at least one client”] sending “upstream signals” to “digital remote antenna unit(s) 106-x” [at least one RAU] and “digital remote host unit 104” [central unit], and similarly with “downstream signals”; paragraph 50: “the upstream signal reports that the downstream signal is weak and the attribute analyzer [in “digital remote host unit 104”/central unit] can use that information to reallocate subscribers [i.e., 103/clients]to different remote antennae units”, teaching the host unit 104 at least notifying the RAUs of the reallocation, teaching response message).
As to claim 14, Zavadsky and Quan teach the system as in the parent claim 13. 
Zavadsky further discloses wherein the central unit designates the first remote access unit among the one or more remote access units as a node that transmits the response message to the client, and transmits a response message to the first remote access unit. (Figs. 1-2, paragraphs 32-50, disclosing the wireless device 103 [“at least one client”] sending “upstream signals” to “digital remote antenna unit(s) 106-x” [at least one RAU] and “digital remote host unit 104” [central unit], and similarly with “downstream signals”; paragraph 50: “the upstream signal reports that the downstream signal is weak and the attribute analyzer [in “digital remote host unit 104”/central unit] can use that information to reallocate subscribers [i.e., 103/clients]to different remote antennae units”, teaching the host unit 104 at least notifying the RAUs of the reallocation, teaching response message).
Quan discloses transmits the immediate ACK message (Figs. 2, 3, 316, paragraphs 39-40, disclosing an ACK message generated based on and including a header including a MCS change indicator bit(s)).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Quan’s teachings above, in conjunction with and to modify Zavadsky’s teachings above to reject the limitations of this claim. This is at least because it would have been obvious to a PHOSITA to modify Zavadsky’s teaching of “wherein the central unit designates the first remote access unit among the one or more remote access units as a node that transmits the response message to the client, and transmits a response message to the first remote access unit” so that the response message includes an immediate ACK, as taught in Quan, to reject “wherein the central unit designates the first remote access unit among the one or more remote access units as a node that transmits the immediate ACK message to the client, and transmits a response message including the immediate ACK information to the first remote access unit.” The cited references are in the same field of endeavor with regard to wireless, digital data and their associated infrastructures and communication techniques.  The suggestion or motivation would have been to improve the management and efficient implementation of the allocation of wireless resources for digital data communications. (Zavadsky, paragraphs 1-4; Quan, paragraphs 1-20).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0135184 A1 to Zavadsky et al., in view of U.S. Patent Publication No. 2013/0176864 A1 to Quan et al., further in view of U.S. Patent Publication No. 2004/0166887 A1 to Laroia et al.
As to claim 5, Zavadsky and Quan teach the system as in the parent claim 4. 
Zavadsky further discloses wherein the central unit selects the one or more remote access units based on the information included in the signal.
(Figs. 1-2, paragraphs 32-50, disclosing the wireless device 103 [“at least one client”] sending “upstream signals” to “digital remote antenna unit(s) 106-x” [at least one RAU] and “digital remote host unit 104” [central unit], and similarly with “downstream signals”; paragraph 50: “the upstream signal reports that the downstream signal is weak and the attribute analyzer [in “digital remote host unit 104”/central unit] can use that information [in the upstream signal] to reallocate subscribers [i.e., 103/clients]to different remote antennae units”).
Quan discloses information included in the header of the signal (Figs. 2, 3, 316, paragraphs 39-40, disclosing an ACK message generated based on and including a header including a MCS change indicator bit(s)).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Quan’s teachings above, in conjunction with and to modify Zavadsky’s teachings above to reject the limitations of this claim. This is at least because it would have been obvious to a PHOSITA to modify Zavadsky’s teaching of “wherein the central unit selects the one or more remote access units based on the information included in the signal” so that the information in the signal relied upon is information in the header, as disclosed in Quan, to reject “wherein the central unit selects the one or more remote access units based on the information included in header of the signal.” The cited references are in the same field of endeavor with regard to wireless, digital data and their associated infrastructures and communication techniques.  The suggestion or motivation would have been to improve the management and efficient implementation of the allocation of wireless resources for digital data communications. (Zavadsky, paragraphs 1-4; Quan, paragraphs 1-20).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
Neither Quan nor Zavadsky discloses by calculating a probability of decoding the received data based on the SNR level.
Laroia discloses by calculating a probability of decoding the received data based on the SNR level. (paragraph 67).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Laroia’s teaching of “calculating a probability of decoding the received data based on the SNR level” above, in conjunction with and to modify Quan and Zavadsky’s combined teaching of “wherein the central unit selects the one or more remote access units based on the information included in header of the signal”, to reject “wherein the central unit selects the one or more remote access units by calculating a probability of decoding the received data based on the SNR level and the information included in the header of the signal”, since it would have been obvious to a PHOSITA that the decoding probability based on the SNR as taught by Laroia and the information in the signal taught by Quan and Zavadsky are both metrics for measuring communications quality and thus it would have been obvious to a PHOSITA to utilize both in the selection of the RAU(s). The cited references are in the same field of endeavor with regard to wireless, digital data and their associated infrastructures and communication techniques.  The suggestion or motivation would have been to improve the management and efficient implementation of the allocation of wireless resources for digital data communications. (Zavadsky, paragraphs 1-4; Quan, paragraphs 1-20; Laroia, paragraphs 1-24).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 6, Zavadsky, Laroia and Quan teach the system as in the parent claim 5. 
Zavadsky further discloses wherein the central unit does not select the one or more remote access units when the SNR level is low to decode data successfully.
(Figs. 1-2, paragraphs 32-50, disclosing the wireless device 103 [“at least one client”] sending “upstream signals” to “digital remote antenna unit(s) 106-x” [at least one RAU] and “digital remote host unit 104” [central unit], and similarly with “downstream signals”; paragraph 50: “the upstream signal reports that the downstream signal is weak and the attribute analyzer [in “digital remote host unit 104”/central unit] can use that information [in the upstream signal] to reallocate subscribers [i.e., 103/clients]to different remote antennae units”; further see paragraphs 47-49 and Fig. 18, using SNR to reallocate RAU and their capacities).
As to claim 7, Zavadsky, Laroia and Quan teach the system as in the parent claim 5. 
Zavadsky further discloses wherein the central unit is connected to the plurality of remote access units by a fronthaul (Figs. 1-2, the 104 being connected to the 102-x) and selects the one or more remote access units by increasing the number of remote access units until a fronthaul capacity limitation condition is satisfied. (Figs. 1-2, paragraphs 32-50, disclosing the wireless device 103 [“at least one client”] sending “upstream signals” to “digital remote antenna unit(s) 106-x” [at least one RAU] and “digital remote host unit 104” [central unit], and similarly with “downstream signals”; paragraph 50: “the upstream signal reports that the downstream signal is weak and the attribute analyzer [in “digital remote host unit 104”/central unit] can use that information [in the upstream signal] to reallocate subscribers [i.e., 103/clients]to different remote antennae units”; further see paragraphs 47-49 and Fig. 18, using SNR to reallocate RAU and their capacities).
As to claim 8, Zavadsky, Laroia and Quan teach the system as in the parent claim 5. 
Zavadsky further discloses wherein the response message does not include the immediate ACK message when the SNR level is low to decode data successfully. (Figs. 1-2, paragraphs 32-50, disclosing the wireless device 103 [“at least one client”] sending “upstream signals” to “digital remote antenna unit(s) 106-x” [at least one RAU] and “digital remote host unit 104” [central unit], and similarly with “downstream signals”; paragraph 50: “the upstream signal reports that the downstream signal is weak and the attribute analyzer [in “digital remote host unit 104”/central unit] can use that information [in the upstream signal] to reallocate subscribers [i.e., 103/clients]to different remote antennae units”; further see paragraphs 47-49 and Fig. 18, using SNR to reallocate RAU and their capacities; further note that the central unit/104 would have needed to notify the RAUs of the reallocation determination, such notification, not including ACK, teaching response message).

Conclusion



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463